FILED
                            NOT FOR PUBLICATION                             SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRIAND WILLIAMS,                                 No. 08-56333

               Petitioner - Appellant,           D.C. No. 2:08-cv-00381-AHM

  v.
                                                 MEMORANDUM *
GREGORY D. TOTTEN, District
Attorney for Ventura County; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Former California state pretrial detainee Briand Williams appeals from the

district court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that his right to a speedy trial was violated in his

underlying state prosecution, and that the underlying prosecution was undertaken

in bad faith or with a retaliatory purpose, such that the general rule of abstention

set forth in Younger v. Harris, 401 U.S. 37 (1971) does not apply. Williams

further argues that the district court did not consider whether the bad faith

exception applied. Contrary to Williams’ contentions, the district court properly

concluded that Williams failed to demonstrate that his prosecution was undertaken

in bad faith, where the record is devoid of any evidence suggesting bad faith or

some other extraordinary circumstance that would make abstention inappropriate.

See Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 435

(1982); see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980) (concluding

that federal intervention is appropriate “[o]nly in cases of proven harassment or

prosecutions undertaken by state officials in bad faith without hope of obtaining a

valid conviction and perhaps in other extraordinary circumstances where

irreparable injury can be shown is federal injunctive relief against pending state

prosecutions appropriate.”).

      Totten’s request for judicial notice is granted.

      AFFIRMED.




                                           2                                    08-56333